         Case 1:18-cv-10287-AKH Document 150 Filed 12/31/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


GIRL SCOUTS OF THE UNITED STATES
OF AMERICA,                                          Case No. 1:18-cv-10287 (AKH)

                       Plaintiff,
               v.

BOY SCOUTS OF AMERICA,

                       Defendant.


               NOTICE OF DEFENDANT BOY SCOUTS OF AMERICA’S
              MOTION FOR RULE 37 SANCTIONS AGAINST PLAINTIFF
               GIRL SCOUTS OF THE UNITED STATES OF AMERICA

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Boy Scouts of America’s (the “BSA”) Motion for Rule 37 Sanctions Against Plaintiff

Girl Scouts of the United States of America, the Declaration of Sara Jenkins and the exhibits

thereto, and all other documents of record, the undersigned will move before the Honorable Alvin

K. Hellerstein, United States District Judge, at the United States Courthouse, 500 Pearl Street, New

York, New York 10007, at a date and time to be determined by the Court, for an Order granting

the BSA’s motion for sanctions pursuant to Fed. R. Civ. P. 37(b) and (c) and seeking: (i) its

reasonable attorney’s fees and costs incurred as a result of GSUSA’s actions; (ii) monetary

penalties to discourage and deter such misconduct in the future; and (iii) such other relief as the

Court deems just and proper.

       Pursuant to Your Honor’s Rule of Individual Practices 2.C, attached hereto please find a

table of declarations and accompanying exhibits that will be filed in support of the BSA’s motion.

Dated: December 31, 2020                 Respectfully submitted,


                                         By:
                                               Rachel Kassabian (pro hac vice)
                                                 1
Case 1:18-cv-10287-AKH Document 150 Filed 12/31/20 Page 2 of 3




                            rachelkassabian@quinnemanuel.com
                            Margret M. Caruso
                            margretcaruso@quinnemanuel.com
                            QUINN EMANUEL URQUHART & SULLIVAN, LLP
                            555 Twin Dolphin Drive 5th Floor
                            Redwood Shores, CA 94065
                            Telephone: (650) 801-5005
                            Facsimile: (650) 801-5100

                            Todd Anten
                            toddanten@quinnemanuel.com
                            QUINN EMANUEL URQUHART & SULLIVAN, LLP
                            51 Madison Avenue, 22nd Floor
                            New York, NY 10010
                            Telephone: (212) 849-7000
                            Facsimile: (212) 849-7100

                            Attorneys for Defendant Boy Scouts of America




                              2
      Case 1:18-cv-10287-AKH Document 150 Filed 12/31/20 Page 3 of 3




                          Table of Declarations and Exhibits

1.   Declaration of Sara Jenkins, dated December 31, 2020, with Exhibits A – AAA attached

     thereto.




                                          3
